OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appeal is taken from a conviction for the offense of aggravated assault. After the jury found appellant guilty, the court found appellant had twice previously been convicted of felony offenses. Punishment was assessed at 75 years. Appellant’s conviction was affirmed by the Court of Appeals. Rodriguez v. State, 706 S.W.2d 789 (Tex.App.—San Antonio 1986).
Just as in cases where we refuse to grant a petition for discretionary review, this Court’s decision that such a petition was improvidently granted should not be construed as approval by this Court of the language or reasoning used by the Court of Appeals in reaching its decision, or even its holding on a given contention.
After careful review of the briefs of the respective parties, oral arguments, and the opinion of the Court of Appeals, we have determined that the appellant’s petition for discretionary review was improvidently granted. It is, therefore, ordered dismissed.
CLINTON, MILLER and DUNCAN, JJ., dissent.